Citation Nr: 0831165	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 9, 
2005, for the assignment of a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1966, and from May 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2004 and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In pertinent 
part, the April 2004 rating decision denied service 
connection for CAD.  The September 2005 rating decision 
granted TDIU, effective from April 9, 2005.

In January and September 2007, the Board remanded this case 
for additional development.  As a preliminary matter, the 
Board finds that these remand directives have been completed, 
and that a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's CAD is 
causally related to active service, to include as secondary 
to the service-connected PTSD.

3.  The veteran is service-connected for PTSD, evaluated as 
70 percent disabling from June 26, 2003, to August 23, 2005, 
and 100 percent thereafter; tinnitus, evaluated as 10 percent 
disabling since June 26, 2003; and gastroesophageal reflux 
disease (GERD), evaluated as 10 percent disabling from June 
26, 2003, to June 5, 2007, and as 30 percent thereafter.

4.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to April 9, 
2005, that the veteran satisfied the criteria for assignment 
of a TDIU.


CONCLUSIONS OF LAW

1.  The veteran's CAD was not incurred in or aggravated by 
active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for an effective date earlier than April 9, 
2005, for the assignment of a TDIU are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that the earlier effective date 
claim flows from the grant of TDIU.  The United States Court 
of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board also observes that the veteran was sent multiple 
notification letters during the pendency of this case in July 
2003, December 2003, November 2004, February 2005, March 
2006, and February 2007.  Taken together, these letters 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio, supra.  Moreover, 
the March 2006 and February 2007 letters specifically 
addressed the information regarding disability rating(s) and 
effective date(s) discussed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claims decided herein 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record. In fact, he 
reported on a June 2007 statement that he had no additional 
information to submit, and that he wanted a decision on his 
appeal.  He has also indicated that he does not want a Board 
hearing in conjunction with this appeal. Moreover, he was 
accorded VA medical examinations in September 2003, November 
2003, August 2005, February 2006, June 2007, and April 2008.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and CAD becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the Board observes that the veteran's service 
treatment records contain no findings indicative of CAD while 
on active duty.  Rather, his heart was consistently evaluated 
as normal on service examinations conducted in January 1966, 
November 1966, April 1968, and July 1969.  Moreover, he 
consistently indicated on the concurrent Reports of Medical 
History that he had not experienced palpitation or pounding 
heart.  Further, the medical evidence of record indicates his 
CAD was first diagnosed many years after his separation from 
active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the CAD directly to either period of the veteran's 
active service or presumptively to the one year periods 
following service separation.  Moreover, the Board concludes 
that no development on this matter is warranted in this case.  
In the absence of evidence of in-service incurrence or 
aggravation of the claimed disability, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the CAD 
directly or presumptively to the veteran's military service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  Service connection on a direct or presumptive 
basis is denied.

The veteran has indicated his CAD is secondary to his 
service-connected PTSD.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board notes that the September 2003 VA 
psychiatric examination concluded that the veteran's PTSD did 
not cause the heart condition, and that the clinical history 
and correlation of symptom severity did not support the 
proposition that the PTSD had aggravated the heart condition.  
A VA heart examination conducted that same month also 
concluded that the PTSD did not cause the heart disease.  
However, the VA heart examiner did state that it appeared 
that the veteran's PTSD aggravated the heart condition; that 
when he became more anxious, he would have increased 
symptomatology.

Based on the conflicting opinions of the September 2003 VA 
examiners, the Board found in the September 2007 remand that 
it was unclear whether the PTSD aggravates the CAD.  
Moreover, the Board found that the phraseology of the 
September 2003 VA heart examiner was unclear as to whether 
the increased symptomatology meant a permanent increase, as 
required for a grant of service connection pursuant to Allen, 
supra, or only a temporary flare-up which did not warrant a 
grant of service connection.  Accordingly, the Board remanded 
the case for clarification of this opinion.

In accord with the Board's remand directives, the veteran 
underwent a new VA medical examination in April 2008.  
Following evaluation of the veteran and review of the claims 
folder, the examiner opined that the veteran's CAD was less 
likely as not (less than 50/50 probability) caused 
by/aggravated by or a result of PTSD.  The examiner also 
provided a rationale in support of this opinion.  The 
examiner noted that the consensus between psychiatry and 
primary care was that CAD was not caused by or aggravated by 
PTSD.  He also noted that several articles had been written 
about aggravation of CAD by PTSD, but all say that this is 
only suggested not proved.

No competent medical opinion is of record which is against 
the findings of the April 2008 VA examiner.  As this opinion 
is based upon an evaluation of the veteran and review of his 
VA claims folder, to include the conflicting opinions of the 
September 2003 VA examiners, the Board finds that it is 
entitled to the most weight regarding the etiology of the 
veteran's CAD.  Therefore, the Board finds that the 
preponderance of the evidence is against this service 
connection claim, to include as secondary to the service-
connected PTSD.

II.  TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

In this case, the Board acknowledges that a VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) was received by VA in September 2004.  Thus, 
the date of claim is earlier than the current effective date.  
However, as detailed below the Board finds that it was not 
factually ascertainable prior to April 9, 2005, that the 
veteran satisfied the criteria for a TDIU.

The relevant legal criteria provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  A total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The veteran is service-connected for PTSD, evaluated as 70 
percent disabling from June 26, 2003, to August 23, 2005, and 
100 percent thereafter; tinnitus, evaluated as 10 percent 
disabling since June 26, 2003; and GERD, evaluated as 10 
percent disabling from June 26, 2003, to June 5, 2007, and as 
30 percent thereafter.  As such, his combined disability 
rating from June 26, 2003, to April 9, 2005, was 80 percent.  
See 38 C.F.R. § 4.25.  Thus, he did satisfy the schedular 
criteria for consideration of a TDIU throughout this period.  
Nevertheless, a thorough review of all evidence of record 
does not reflect it was factually ascertainable prior to 
April 9, 2005, that the veteran satisfied the criteria for 
assignment of a TDIU.  In other words, the record does not 
reflect he was unable to obtain and/or maintain substantially 
gainful employment due to his service-connected disabilities 
prior to April 9, 2005.

Both the September and November 2003 VA examination reports 
stated that the veteran was employed and was employable, even 
though he was working at a level that was less than one would 
expect for his potential.  Records dated in August and 
September 2004 noted that he continued to be employed full-
time, even though he was thinking of quitting.  The evidence 
of record indicates that he last worked full-time in April 
2005, and that he was found to be entitled to disability 
benefits from the Social Security Administration (SSA) due to 
disability that began in March 2005.  However, the SSA 
records indicate that his unemployment was due to a 
combination of his psychiatric impairment and his heart 
problems.  For the reasons stated above, the Board has 
concluded herein that service connection is not warranted for 
the CAD.  Moreover, at an August 2005 VA general medical 
examination, he reported that the GERD really did not 
adversely affect his employability, or his daily activities 
other than he took medication for control with no side 
effects.  There is nothing in the record which indicates the 
service-connected tinnitus caused unemployability either by 
itself or in conjunction with the other service-connected 
disabilities.

In summary, despite the impairment due to his service-
connected disabilities, the medical evidence did not show 
these disabilities rendered him unemployable prior to April 
9, 2005; and the record indicates the veteran did have 
substantially gainful employment prior to that date.  

III.  Conclusion

For the reasons stated above, the Board finds that the 
veteran's current appellate claims must be denied.  


ORDER

Entitlement to service connection for CAD, claimed as 
secondary to service-connected PTSD, is denied.

Entitlement to an effective date earlier than April 9, 2005, 
for the assignment of a TDIU due to service-connected 
disabilities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


